Suit brought against Wadley as maker, and McOamant as indorser, on a note in Hood county. Citation issued to *740“the sheriff or any constable of Hood county,” and was .served by the sheriff of Hill county. McCamant accepted service. Judgment was rendered by default against Wadley-only, and did not dispose of the defendant McCamant. Held9 this court has no jurisdiction, there being no final judgment. A judgment must dispose of the whole subject-matter in controversy as to all the parties, otherwise it is not fatal. Linn v. Arambould, 55 Tex., 616. A citation directed to one county is no authority to an officer of another county to serve same, and is no service in contemplation of law, and the court has no jurisdiction of defendant’s person. Witt v. Kaufman, 25 Tex. Sup., 386. A citation not stating the names of all the defendants to the suit will not support a judgment by default when tested on appeal or writ of error. Norvell v. Garthwaite, 25 Tex., 584,
Writ of error dismissed.